Exhibit 10.2
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.




SUPPLY AGREEMENT
THIS SUPPLY AGREEMENT (the “Agreement”) dated as of February 28, 2020 (the
“Effective Date”), is by and between Deciphera Pharmaceuticals, LLC, a limited
liability company organized under the laws of Delaware, with places of business
including executive offices at 200 Smith Street, Waltham, Massachusetts 02451,
and research offices at 643 Massachusetts Street, Suite 200, Lawrence, Kansas
66044 (“BUYER”), and Cambrex [***], a corporation organized under the laws of
the [***] (“SUPPLIER”).
WITNESSETH:
RECITALS
WHEREAS, BUYER is engaged in the production, development, distribution,
marketing and/or sale of certain pharmaceutical products containing the active
pharmaceutical ingredient, DCC-2618 (the “API”); and
WHEREAS, SUPPLIER owns certain intellectual property, including technology and
know-how for the manufacture of the API, and is in the business of manufacturing
and selling active pharmaceutical ingredients; and
WHEREAS, SUPPLIER owns and operates a manufacturing facility at [***] (the
“Facility”) that has the capability to produce the API for BUYER; and
WHEREAS, BUYER desires to purchase certain quantities of the API from SUPPLIER,
and SUPPLIER desires to manufacture such quantities of the API for BUYER,
subject to the terms and conditions of this Agreement.
NOW THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties intending to be legally bound hereby agree as follows:
1.Definitions. As used in this Agreement, the following words and phrases shall
have the meanings set forth below.
1.1.“Affiliate” means with respect to a person any other person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such person. For the purposes of this Section 1.1
only, “control” and, the terms “controlled by” and “under common control with”,
shall mean (a) the possession, directly or indirectly, of the power to direct
the management or policies of a person, whether through the ownership of voting
securities, by contract or otherwise, and/or (b) the ownership, directly or
indirectly, of at least fifty percent (50%) of the voting securities or other
ownership interest of a person.
1.2.[***]
1.3.“Annual Yield” has the meaning set forth in Section 3.9.
1.4.“API” has the meaning set forth in the Recitals.



--------------------------------------------------------------------------------

Exhibit 10.2
1.5.“API Warranty” shall have the meaning set forth in Section 11.2.
1.6.“Approval” means, with respect to any jurisdiction, any approval, license,
registration, authorization or permit by a regulatory authority, including,
without limitation, the FDA or EMA, necessary to market, sell or distribute in
such jurisdiction the Product containing API that is manufactured at the
Facility.
1.7.“Approved Subcontractor” has the meaning set forth in Section 3.5.
1.8.“Batch” means the quantity of API derived from a single run of the
manufacturing process for the API.
1.9.[***]
1.10.“BUYER Background IP” means any Intellectual Property (a) developed or
acquired by BUYER independently of this Agreement without reference to, or
reliance upon, SUPPLIER’s Confidential Information or (b) owned or controlled by
BUYER as of the Effective Date.
1.11.“BUYER Indemnitees” has the meaning set forth in Section 14.1.
1.12.“BUYER IP” has the meaning set forth in Section 13.3.
1.13.“BUYER Materials” has the meaning set forth in Section 3.5.
1.14.“Cancellation Fees” has the meaning set forth in Section 5.4.
1.15.“Certificate of Analysis” means a document prepared by SUPPLIER listing
tests performed by SUPPLIER or an approved contract laboratory organization, the
Specifications and the test results with respect to a Batch and such other
information and certifications as are required to be in such document pursuant
to the Quality Agreement.
1.16.“cGMP” means all applicable laws and regulations relating to manufacturing
practices of medicinal products for human use promulgated by any relevant
governmental or regulatory authority, as may be updated, supplemented or amended
from time to time, the current good manufacturing practices as specified in the
ICH guidelines and ICH Q7A “ICH Good Manufacturing Practice Guide for Active
Pharmaceutical Ingredients”, US Federal Food Drug and Cosmetic Act at 21 CFR
(Chapters 210 and 211) and the Guide to Good Manufacturing Practices for
Medicinal Products as promulgated under European Directive 91/356/EEC.
1.17.“Change” has the meaning set forth in Section 7.1.
1.18.“Change Order” has the meaning set forth in Section 7.3.
1.19.“Claim” has the meaning set forth in Section 14.3.
1.20.“Confidential Information” has the meaning set forth in Section 20.1.
1.21.“Contract Year” means each consecutive twelve (12) month period beginning
on the Effective Date or anniversary thereof, as applicable.
1.22.[***]
1.23.“[***] Purchased API” means [***].
1.24.“Defective API” has the meaning set forth in Section 12.1.
1.25.“Deficit” has the meaning set forth in Section 3.3.
1.26.“Disclosing Party” has the meaning set forth in Section 20.1.
1.27.[***]



--------------------------------------------------------------------------------

Exhibit 10.2
1.28.“EMA” means the European Medicines Agency or any successor agency thereto.
1.29.“Excess Loss” has the meaning set forth in Section 3.7.
1.30.“EX-US Territory” means all countries in the world excluding the U.S.
1.31.[***]
1.32.“Facility” has the meaning set forth in the Recitals.
1.33.“FDA” means the United States Food and Drug Administration or any successor
agency thereto.
1.34.“Firm Order” has the meaning set forth in Section 5.1.
1.35.“Force Majeure Event” has the meaning set forth in Section 18.1.
1.36.“Forms” has the meaning set forth in Section 22.2.
1.37.“Hidden Defect” means any defect in the API that is not discoverable at the
time of delivery upon reasonable visual inspection and testing customarily
conducted by BUYER or its designee in accordance with its or its designee’s
standard operating procedures that is the result of the API failing to comply
with the API Warranty.
1.38.“Indemnitee” has the meaning set forth in Section 14.3.
1.39.“Indemnitor” has the meaning set forth in Section 14.3.
1.40.“Infringement Claim” has the meaning set forth in Section 11.2.
1.41.“Initial Term” has the meaning set forth in Section 2.1.
1.42.“Intellectual Property” means all discoveries, inventions, know-how,
developments, methods, techniques, trade secrets, innovations, updates,
modifications, enhancements, improvements, copyrights, data, documentation,
processes, procedures, specifications and other intellectual property of any
kind, whether or not protectable under patent, trademark, copyright or similar
laws.
1.43.[***]
1.44.“Losses” has the meaning set forth in Section 14.1.
1.45.“Master Batch Record” means the document approved by SUPPLIER and BUYER,
which defines the manufacturing methods, test methods and other procedures,
directions and controls associated with the manufacture and testing of the API,
including the starting Batch size (in units or kilograms, as applicable) and the
Raw Materials required.
1.46.[***]
1.47.[***]
1.48.“Non-Conforming API” has the meaning set forth in Section 12.1.
1.49.“Notice Period” has the meaning set forth in Section 12.1.
1.50.“PPQ” means process performance qualification.
1.51.“Process Validation Batch” means a Batch that is produced according to the
Master Batch Record and approved validation protocol(s) with the intent to show
reproducibility of the manufacturing process for the API and is required to
complete process validation studies.
1.52.“Product” means any pharmaceutical drug product containing the API.



--------------------------------------------------------------------------------

Exhibit 10.2
1.53.“Purchased API” means, [***].
1.54.“Quality Agreement” has the meaning set forth in Section 7.4.
1.55.“[***] Rolling Forecast” has the meaning set forth in Section 5.1.
1.56.“Raw Materials” means the raw materials as specified in the Master Batch
Record.
1.57.“Receiving Party” has the meaning set forth in Section 20.1.
1.58.“Records” has the meaning set forth in Section 3.3.
1.59.“Renewal Term” has the meaning set forth in Section 2.2.
1.60.“Requirements” means [***].
1.61.“Rescheduling Fee” has the meaning set forth in Section 5.4.
1.62.“RSMs” means regulatory starting materials for the manufacture of the API.
1.63.“Specifications” means the release specifications for the manufacture,
processing, bulk packaging, testing and testing procedures, shipping, storage
and supply of the API under this Agreement, any Raw Material requirements,
analytical procedures and standards of quality control and quality assurance, in
each case, as established by the parties for the API to be manufactured under
this Agreement. The initial Specifications are attached as Exhibit 2, which may
be amended from time to time as mutually agreed to by the parties in writing in
accordance with this Agreement.
1.64.“Steering Committee” has the meaning set forth in Section 3.10.
1.65.“SUPPLIER Background IP” means all Intellectual Property (a) developed or
acquired by SUPPLIER independently of this Agreement without reference to, or
reliance upon, BUYER’s Confidential Information or (b) owned or controlled by
SUPPLIER as of the Effective Date.
1.66.“SUPPLIER IP” means the Supplier Background IP and all improvements to the
Supplier Background IP developed by the SUPPLIER without reference to, or
reliance upon, BUYER’s Confidential Information, the BUYER Background IP or the
BUYER IP, during the course of this Agreement that are of general applicability
to SUPPLIER’s service offerings as a manufacturer of active pharmaceutical
ingredients.
1.67.“SUPPLIER Indemnitees” has the meaning set forth in Section 14.2.
1.68.“Term” has the meaning set forth in Section 2.2.
2.TERM
2.1.Subject to earlier termination as provided in Section 17 below, the term of
this Agreement shall commence on the Effective Date and continue until [***]
(the “Initial Term”).
2.2.This Agreement shall automatically renew for successive periods of [***]
(each such period being a “Renewal Term”) unless terminated by either party
providing a minimum of [***] written notice of cancellation to the other party.
The Initial Term and any Renewal Term(s) shall be collectively referred to as
the “Term.”



--------------------------------------------------------------------------------

Exhibit 10.2
3.SUPPLY AND PURCHASE OF API; CAPACITY; [***]; STEERING COMMITTEE
3.1.During the Term of this Agreement, SUPPLIER shall manufacture the API at
SUPPLIER’s Facility in accordance with the terms and conditions of this
Agreement, the Quality Agreement and the Specifications and in compliance with
applicable laws and regulations and cGMP, and BUYER shall purchase from SUPPLIER
such API, subject to the terms and conditions of this Agreement.
3.2.During the Term of this Agreement and subject to the manufacturing capacity
at the Facility set forth in Section 3.4 below, BUYER shall purchase from
SUPPLIER [***].
3.3.BUYER shall keep complete and accurate records in sufficient detail for
SUPPLIER to confirm the [***] (the “Records”). BUYER shall retain such Records
for a period of [***] from the creation of individual Records. No later than
[***], commencing with [***], BUYER shall provide [***]. Upon the written
request of SUPPLIER, BUYER shall permit an independent certified public
accounting firm of nationally recognized standing selected by SUPPLIER and
reasonably acceptable to BUYER, at SUPPLIER’s expense, to have access during
normal business hours to such Records as may be reasonably necessary to verify
the accuracy of the [***]. SUPPLIER’s right to audit such Records shall be
limited to once per calendar year (provided that the foregoing frequency limit
shall not apply if in good faith SUPPLIER has cause). SUPPLIER shall provide
BUYER with a copy of the accounting firm’s written report within [***] of
completion of such report. If such accounting firm correctly concludes that, for
any given calendar year, [***], then BUYER shall [***]. SUPPLIER shall bear the
full cost of such audit unless such audit correctly discloses that the [***], in
which case BUYER shall pay the reasonable fees and expenses charged by the
accounting firm. SUPPLIER shall treat all Records subject to review under this
Section 3.3 in accordance with the confidentiality provisions of Article 20,
and, prior to commencing such audit, shall cause its accounting firm to enter
into a confidentiality agreement with BUYER obligating it to treat all such
Records in confidence pursuant to such confidentiality provisions. Such
accounting firm shall not disclose BUYER’s Confidential Information to SUPPLIER,
except to the extent such disclosure is necessary to verify the accuracy of the
[***]. Any third-party information provided to the third party accounting firm
shall be deemed BUYER’s Confidential Information for the purposes of this
Section 3.3, and any such information requiring prior consent to provide the
information shall be obtained (and if not obtained may not be provided).
3.4.During the Initial Term of this Agreement, SUPPLIER agrees to reserve
sufficient manufacturing capacity at the Facility to manufacture the quantities
of API on an annual basis as follows:
•[***]
3.5.SUPPLIER may not subcontract with any third party (including any Affiliate)
to perform its obligations under this Agreement without BUYER’s prior written
consent, such consent not to be unreasonably withheld. In the event that BUYER
provides such consent, (a) SUPPLIER shall cause such approved third party or
Affiliate (each, an “Approved Subcontractor”) to comply with the terms of this
Agreement, as applicable, including obligations related to the ownership and
assignment of Intellectual Property and all confidentiality, quality assurance,
regulatory and other obligations and requirements of SUPPLIER set forth in this
Agreement; and (b) SUPPLIER shall remain liable for the obligations delegated to
such Approved Subcontractor and for the acts and



--------------------------------------------------------------------------------

Exhibit 10.2
omissions of such Approved Subcontractor as if such acts and omissions were
performed by SUPPLIER.
3.6.BUYER shall at all times retain all right, title and interest in and to any
and all products, materials (including RSMs) and processes supplied by or on
behalf of BUYER to SUPPLIER in connection with the manufacture of API pursuant
to this Agreement, [***] (“BUYER Materials”). SUPPLIER shall: (a) not provide
BUYER Materials to any third party or Affiliate without the prior written
consent of BUYER; (b) not use BUYER Materials for any purpose other than
manufacturing API hereunder, and without limiting the generality of the
foregoing, will not analyze, characterize, modify or reverse engineer any BUYER
Materials or take any action to determine the structure or composition of any
BUYER Materials unless required to manufacture API hereunder; and (c) [***].
SUPPLIER shall store the BUYER Materials in accordance with this Agreement, the
Quality Agreement and BUYER’s written instructions, as applicable. Except as
otherwise set forth in this Agreement, unless due to SUPPLIER’s breach of this
Agreement, fraud, negligence or willful misconduct, [***].
3.7.SUPPLIER’s loss allowance for BUYER Materials supplied to SUPPLIER by or on
behalf of BUYER [***] shall not exceed [***] (“Loss Allowance”). In the event of
any loss or damage to BUYER Materials while in the possession of SUPPLIER in
excess of the Loss Allowance (“Excess Loss”) that is due to [***]. In the event
such Excess Loss is not due to [***].
Within [***] following the end of each Contract Year, SUPPLIER shall perform a
reconciliation for the BUYER Materials for the prior Contract Year to calculate
the Excess Loss for such BUYER Materials.
3.8.As of the Effective Date of this Agreement, the expected yield of a Batch of
API shall be as set forth in Exhibit 3 (as such expected yield may be adjusted
from time to time in accordance with the terms of this Agreement, the “Expected
Yield”). From time to time during the Term, and no less frequently than [***],
the Steering Committee (as defined below) shall review the Batch records and
other production information from SELLER during the period since the previous
determination of the Expected Yield and shall make a good faith determination
based on such Batch records and other information of the then-current Expected
Yield.
3.9.Actual yield will be evaluated on an annual basis at the end of each
Contract Year (the “Annual Yield”). In the event that the Annual Yield is less
than the Expected Yield for the applicable Contract Year, [***].
3.10.Each party shall mutually agree upon an equal number of management
representatives for a joint steering committee (the “Steering Committee”), which
shall meet at least quarterly during the first two (2) years of the Term and two
(2) times per calendar year thereafter or for additional times as mutually
agreed to by the parties. The location of the Steering Committee meetings,
decision-making processes and dispute resolution shall be mutually agreed to by
the parties. The primary function of the Steering Committee is to ensure the
ongoing communication between the parties and discuss and resolve any issues
arising under this Agreement. The Steering Committee may not amend or modify the
terms of this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.2
4.PRICE
4.1.The price of API, exclusive of RSMs listed on Exhibit 1 – Table 2 attached
hereto, shall be as set forth on Exhibit 1 – Table 1 attached hereto, and the
price of RSMs shall be as set forth on Exhibit 1 – Table 2 attached hereto, each
as may be amended from time to time by mutual consent of the parties. Such
prices may be adjusted in accordance with the provisions of Sections 4.2 and 4.3
hereof. SUPPLIER shall invoice BUYER the price of the API listed in Exhibit 1 –
Table 1 for the quantity of API delivered to BUYER in accordance with the terms
of this Agreement and the applicable purchase order, [***].
4.2.Cost & Regulatory Price Increases: If circumstances beyond SUPPLIER’s
control arise such that current raw material prices for a certain product,
export and/or import duties, customs charges, taxes at export, import and
delivery, or similar charges, should be increased as a result of decision(s)
made by third party suppliers, authorities or any other third party, or if new
taxes and charges should be introduced and implemented with regard to the
material concerned or its conveyance, then SUPPLIER shall advise BUYER by
written notice of its intent to adjust the price of the API to account for such
increases. Following receipt of such notice, SUPPLIER and BUYER shall promptly
meet to discuss in good faith the timing of such price adjustment and potential
alternatives, if any. Such price increase shall account for any costs arising
out of the EU Regulation on Registration, Evaluation, Authorisation and
Restriction of Chemicals (“REACH”).
4.3.Other API price increases: Beginning on January 1, 2021, SUPPLIER shall have
the right, in its discretion, to adjust the price of the API on each anniversary
of such date (the “Adjustment Date”) in an amount not to exceed the annual
percentage increase, if any, for the most recent twelve (12) month period for
which figures are available in the Producer Price Index – Pharmaceuticals for
human use, prescription – (code SI07003) (the “PPI”) published by the U.S.
Bureau of Labor Statistics (the “BLS”), or if the same is no longer published,
the successor index published by the BLS that is most similar thereto. [***]
prior to the Adjustment Date during the Term, SUPPLIER shall advise BUYER of the
proposed price to be charged for the API during the succeeding year, together
with a statement of the manner by which said price was determined.
4.4.Any increase or decrease in the price of the API shall be applicable to all
API delivered on or after the applicable price increase or decrease date.
4.5.The price for the API is exclusive of taxes, which taxes (other than taxes
based upon SUPPLIER’s income) shall be for the account of BUYER. Taxes that
SUPPLIER is required by applicable laws or regulations to collect from BUYER,
will be separately stated in SUPPLIER’s invoice and will be paid by BUYER to
SUPPLIER.
4.6.SUPPLIER shall manufacture Process Validation Batches as mutually agreed by
the parties sufficient to document the operability and reproducibility of the
manufacturing process for the API at the Facility and permit the parties to
complete and file the necessary regulatory documents. Prior to commencement of
Process Validation Batches, SUPPLIER and BUYER shall agree on a process
validation plan identifying the validation requirements of the manufacturing
process for the API. Any regulatory support activities (including pre-Approval
inspection) required by BUYER and agreed to by SUPPLIER to support the Approval
of the API from the Facility shall be performed and supported by SUPPLIER as
reasonably requested by BUYER.



--------------------------------------------------------------------------------

Exhibit 10.2
5.FORECASTING
5.1.On the [***] during the Term of this Agreement, commencing with the [***],
BUYER shall provide SUPPLIER with a written estimated [***] rolling forecast of
BUYER’s [***] (in kilograms) for the next [***] (commencing with the [***] in
which such forecast is provided) or, if the remainder of the Term is less than
[***], for each remaining [***] during the remainder of the Term (the “[***]
Rolling Forecast”). The forecast for the [***] of each such [***] Rolling
Forecast shall be firm and binding on both of the parties hereto (the “Firm
Order”). It is understood that the other [***] set forth in the [***] Rolling
Forecast are good faith estimates only, and shall not be binding on the parties
hereto [***].
5.2.BUYER shall place binding, non-cancellable purchase orders, in kilograms,
from time to time, with SUPPLIER for the quantities of API indicated in the Firm
Order. SUPPLIER may not reject or modify any such purchase order, except if it
exceeds the quantities of API indicated in the applicable Firm Order. If such
quantity is exceeded, SUPPLIER agrees to notify BUYER [***] after receipt of the
relevant purchase order if SUPPLIER can or cannot comply and deliver any portion
of such purchaser order. SUPPLIER shall use its commercially reasonable efforts
to comply with such purchase order. In the event SUPPLIER delivers the
quantities of API specified in any binding purchase order on or before the
delivery date set forth therein, the price for such delivered quantities of API
shall be the API price set forth in Exhibit 1 – Table 1 [***]. In the event
SUPPLIER fails to deliver the quantities of API specified in any binding
purchase order by the delivery date set forth therein, [***]; provided that
after any such [***] delay, BUYER may, in its sole discretion, (a) require
SUPPLIER to use [***] to promptly remedy such shortfall, or [***].
Notwithstanding the foregoing, to the extent any failure of SUPPLIER to deliver
the quantities of API specified in any binding purchase order is the result of
circumstances beyond its reasonable control, including without limitation to the
extent resulting from delays in the supply of RSM’s, such delay shall not be
subject to the foregoing. Except with respect to the [***] after the Effective
Date, each purchase order shall be placed no later than [***] prior to the
intended delivery date for such ordered quantities of API. Supplier shall use
commercially reasonable efforts to satisfy, but shall have no obligation to
fulfill any purchase orders submitted without such required lead time. Each
purchase order issued hereunder shall be governed by the terms and conditions of
this Agreement only. Unless mutually agreed by both parties, any different or
additional terms and/or conditions contained in any notification or document
(such as, for instance, in any purchase order) shall be disregarded. If there is
any conflict, discrepancy, or inconsistency between the terms of this Agreement
and any purchase order, the terms of this Agreement will control. BUYER shall
pay SUPPLIER for the quantity of API, if any, specified in a Firm Order, but not
purchased during such Firm Order, subject to the terms and conditions in this
Agreement.
5.3.If BUYER’s [***] exceed the forecast for the prior [***] by more than [***],
SUPPLIER shall use its commercially reasonable efforts to meet such demand;
provided that SUPPLIER shall not be required to displace other committed
production. The foregoing shall not in any way limit SUPPLIER’s obligation to
reserve the manufacturing capacity set forth in Section 3.4.



--------------------------------------------------------------------------------

Exhibit 10.2
5.4. (a) If BUYER requests to change the delivery date of a purchase order,
SUPPLIER will use commercially reasonable efforts to accommodate the request.
Any such change requested by BUYER may result in a rescheduling fee as
calculated below (the “Rescheduling Fee”), subject to Section 5.5.

Number of days in advance of the scheduled commencement of the manufacturing
date that the rescheduling notice is received% of purchase order that is payable
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

(b) In the event that, with respect to any jurisdiction, (i) BUYER decides to
withdraw the Product from the market in such jurisdiction or (ii) BUYER fails to
achieve Approval for the Product or such Approval is withdrawn in such
jurisdiction, BUYER may cancel the applicable purchase order, upon written
notice to SUPPLIER, subject to the payment of a cancellation fee as calculated
below (the “Cancellation Fee”), subject to Section 5.5

Number of days in advance of the scheduled commencement of the manufacturing
date that the cancellation notice is received% of purchase order that is payable
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

5.5.[***]
5.6.SUPPLIER shall procure and maintain, for the manufacturing of the API, (i) a
minimum of [***] (based on the most recent [***] Rolling Forecast) safety stock
for all long-lead time starting materials, reagents and other critical
components, including long-lead time Raw Materials and RSMs, and (ii) a minimum
of [***] (based on the most recent [***] Rolling Forecast) inventory for
short-lead time critical components, including short-lead time Raw Materials
unique to BUYER. [***].
6.SHIPPING AND INVOICING
6.1.SUPPLIER shall deliver the API to BUYER’s designated common carrier on the
delivery date set forth in the applicable purchase order, EXW (INCOTERMS 2010)
the Facility. Title and risk of loss to the API shall pass to BUYER when the API
is made available to such designated carrier.
6.2.SUPPLIER shall invoice BUYER immediately following delivery of the API to
BUYER. A bill of lading for each shipment will accompany the shipment. Payment
of undisputed amounts shall be due from BUYER within [***] of BUYER’s receipt of
SUPPLIER’s invoice. SUPPLIER shall be entitled to charge interest on any
undisputed invoiced amount which is not paid by its due date sum at the rate of
[***] for the time from the due date, until the date of actual payment.



--------------------------------------------------------------------------------

Exhibit 10.2
7.SPECIFICATIONS, CHANGE IN SPECIFICATIONS OR PROCESS, QUALITY
7.1.The API manufactured by SUPPLIER hereunder shall, at the time of delivery to
BUYER, meet the Specifications. Any changes (each, a “Change”) to the
Specifications must be approved and signed by authorized representatives of both
parties as may be designated from time to time.
7.2.SUPPLIER shall obtain prior written approval of BUYER for any change in
materials or methods of manufacture employed in producing API hereunder, which
approval shall not be unreasonably withheld.
7.3.BUYER shall have the right to request a Change by delivering written notice
to SUPPLIER describing a proposed Change. Within [***] of receipt of such
notice, SUPPLIER shall submit to BUYER a change order (each, a “Change Order”)
containing a written assessment of the feasibility of making such Change, an
estimate of the costs associated with such Change and a proposed time-line for
implementation. The parties shall negotiate in good faith such Change Order, and
upon the parties’ written approval of the Change Order, SUPPLIER shall implement
such Change Order as soon as it is commercially practical to do so or as
otherwise stated in the Change Order. The costs associated with implementation
of any such Change Order [***]. If after good faith negotiations (but in any
event within [***] of BUYER’s receipt of the applicable Change Order), the
parties fail to agree with respect to any Change Order under this Section,
[***].
7.4.If a Change is required by a regulatory authority or is required as the
result of any new laws or regulations, the party receiving notice of such Change
shall promptly notify the other party. In response to such Change, SUPPLIER
shall provide BUYER with a Change Order describing any actions proposed to be
taken to comply with such requirement or new laws or regulations, and a cost
estimate for implementing such Change. The costs associated with implementation
of such Change under this Section [***]. If after good faith negotiations (but
in any event within [***] of BUYER’s receipt of the applicable Change Order),
the parties fail to agree with respect to any Change Order under this Section,
[***].
7.5.The parties agree to negotiate in good faith and enter into a mutually
acceptable quality agreement within [***] following the Effective Date that will
set out the responsibilities of the parties in relation to quality assurance and
quality control of API as required for compliance with cGMPs (“Quality
Agreement”). The parties shall comply with the Quality Agreement. If there are
any conflicts between the Quality Agreement and the Agreement, the provisions of
the Agreement shall govern and control, with the exception that the Quality
Agreement shall control for matters relating to the quality and disposition of
the API.
7.6.SUPPLIER shall not transfer the API manufacturing process to any of its
Affiliates’ facilities without BUYER’s prior written consent. [***]
7.7.Upon request by BUYER, SUPPLIER shall accept RSMs which are procured by
BUYER for the production of the API, provided that the supplier(s) of such RSMs
meet the quality standards established in SUPPLIER QMS and associated third
party vendor qualification procedures.



--------------------------------------------------------------------------------

Exhibit 10.2
8.ANALYTICAL SERVICES
8.1.SUPPLIER shall provide a Certificate of Analysis for each lot of API
manufactured by SUPPLIER for BUYER and the Certificate of Analysis will
accompany each lot of API shipped to BUYER.
9.INSPECTIONS AND AUDITS
9.1.BUYER shall have the right to perform, directly or through its
representatives, one manufacturing audit to audit SUPPLIER’s Facility and
relevant records, including the Records, per [***] period to confirm that the
API is being or has been manufactured in compliance with this Agreement as well
as a follow-up audits to confirm that any deficiencies highlighted during the
initial audit were addressed. All SUPPLIER personnel time and resources
necessary to complete such manufacturing audits shall be provided at no cost to
BUYER; provided, however, that except for “for cause” audits, any SUPPLIER
personnel time and resources necessary to complete any additional manufacturing
audits (over and above one audit (including any follow-up audits per the
foregoing)) shall be invoiced to BUYER as additional services at SUPPLIER’s then
current standard rates. BUYER shall be responsible for reasonable third party
costs of manufacturing audits, other than “for cause” audits. Such audits shall
be subject to any confidentiality obligations with respect to SUPPLIER’s or any
third party’s Confidential Information. As used herein, “for cause” audit means
an audit conducted to investigate a specific quality failure at the Facility
that relates to or affects the API.
9.2.BUYER employees who are present at the Facility shall comply with all of
SUPPLIER’s rules, regulations and instructions that are communicated to BUYER
from SUPPLIER’s employees, and BUYER assumes all liability, costs and loss of
whatever kind resulting from the presence, actions or omissions of BUYER’s
employees at the Facility.
10.REGULATORY MATTERS
10.1.SUPPLIER is responsible for securing and maintaining the necessary permits,
licenses and any other regulatory or governmental approvals necessary for the
manufacture, storage and sale of the API at the Facility, and complying with the
regulatory and governmental requirements for the manufacture, storage and sale
of the API at the Facility, provided that if laws or regulatory requirements
change after the date hereof, and such changes solely relate to the manufacture,
packaging or storage of the API, subject to Section 7.4, [***].
10.2.BUYER is responsible for securing and maintaining the necessary Approvals
and complying with the regulatory requirements for any product or material
incorporating the API, or otherwise use of the API, in each case after delivery
of the API by SUPPLIER to BUYER. Whenever the Approval is amended in a manner
which affects the manufacture or control of the API that is the responsibility
of SUPPLIER, BUYER will notify SUPPLIER thereof sufficiently in advance to the
extent reasonably possible and necessary so as to enable SUPPLIER to take
required measures before the date upon which such revisions are effective,
provided that SUPPLIER’s time to take such measures may, for good and sufficient
cause, be extended as necessary for SUPPLIER to complete such action in
accordance with Sections 7.3 or 7.4.
10.3.As between the parties, BUYER shall be the sole owner of all Approvals from
any regulatory authority with respect to the API and any Product incorporating
the API (including all associated



--------------------------------------------------------------------------------

Exhibit 10.2
contents and correspondences) and all applications or submissions related
thereto and to the API and any Product incorporating the API. BUYER is
responsible for compiling the registration dossiers (with reasonable and
necessary assistance and cooperation from SUPPLIER), filing the Approvals with
any regulatory authority, and maintaining Approvals with respect to the API and
any Product incorporating the API and the costs associated with the same.
10.4. In the event any regulatory authority issues, or BUYER voluntarily
undertakes, a recall of API or any Product containing API, SUPPLIER and BUYER
shall fully cooperate with each other in connection therewith. [***].
10.5.During the Term of this Agreement and for a period of [***] thereafter, or
such longer period as may otherwise be required under applicable laws and
regulations, SUPPLIER shall maintain complete and accurate records covering the
manufacturing of API at the Facility by SUPPLIER.
10.6.Subject to the terms of the Quality Agreement, SUPPLIER will: (a) allow
full access to any governmental regulatory inspection; (b) allow BUYER’s
representatives or agents to be on-site at any inspection by any regulatory
authority to the extent such inspection relates to the API or the manufacturing
of the API; (c) give BUYER reasonable advance notice of any such inspection; (d)
promptly inform BUYER of the results of such inspection to the extent such
inspection relates to the API, the manufacturing of the API or that affects
SUPPLIER’s performance under this Agreement; (e) comply with all reasonable
requests and comments by BUYER with respect to all contacts and communications
with any regulatory authority relating in any way to the API or the
manufacturing of the API; (f) promptly inform BUYER in the event any regulatory
authority takes regulatory action against SUPPLIER that could have a direct
adverse effect on SUPPLIER’s manufacturing of the API; and (g) take such actions
that are commercially reasonable to correct any deficiencies identified by any
inspection or audit conducted by such regulatory authority.
11.REPRESENTATIONS, WARRANTIES AND COVENANTS
11.1.Each party represents, warrants and covenants to the other party:
(a)that it has the legal corporate power, authority and right to enter into this
Agreement and to carry out the terms and obligations in this Agreement;
(b)that it is not a party to any agreement or arrangement with any third party
which in any way limits or conflicts with its ability to fulfill any of its
obligations in this Agreement;
(c)that it shall comply with all applicable laws, statutes, rules, regulations
and ordinances (federal, state or local) applicable to its performance under
this Agreement; and
(d)that it shall comply with the Quality Agreement.
11.2.SUPPLIER further represents, warrants and covenants to BUYER:
(a)that all API manufactured by SUPPLIER hereunder shall meet the Specifications
at the time of transfer of title and risk of loss, shall not be adulterated
within the meaning of applicable laws or regulations, and shall be manufactured
and released by SUPPLIER in a manner compliant with the Quality Agreement and
cGMP (collectively, the “API Warranty”);



--------------------------------------------------------------------------------

Exhibit 10.2
(b)that upon transfer of title, good valid title to the API will be conveyed by
SUPPLIER to BUYER free and clear of any lien or encumbrance;
(c)that the Facility is, and shall remain during the Term of this Agreement, in
compliance in all material respects with all applicable laws, statutes, rules,
regulations or ordinances (federal, state or local);
(d)that as of the Effective Date, and at all times during the Term of this
Agreement, it holds all necessary permits, approvals, consents and licenses
necessary to manufacturing the API at the Facility;
(e) that SUPPLIER shall comply with the Quality Agreement;
(f)that as of the Effective Date and at all times during the Term of this
Agreement, neither SUPPLIER nor any of its Approved Subcontractors is debarred,
or to its knowledge, threatened to be debarred by the FDA (or subject to any
similar sanction of the EMA or any other applicable foreign equivalent), and
neither SUPPLIER nor any of its Approved Subcontractors shall, during the Term
of this Agreement, use in any capacity the services of any person debarred by
any government authority. In the event SUPPLIER learns that it, any Approved
Subcontractor or any of SUPPLIER’s or its Approved Subcontractor’s employees
have been debarred, SUPPLIER shall notify BUYER promptly and in any event within
[***] of learning of such debarment.
(g)that SUPPLIER has all the rights necessary to permit SUPPLIER to manufacture
the API in accordance with this Agreement without infringing or misappropriating
the Intellectual Property of any third party, and to its knowledge no claims are
pending or threatened against SUPPLIER by any third party with respect to any
such infringement or misappropriation (each an “Infringement Claim”). SUPPLIER
shall not incorporate any third party Intellectual Property into the
manufacturing process for the API or the API manufactured by SUPPLIER under this
Agreement. SUPPLIER shall notify BUYER promptly in writing if it becomes aware
of any Infringement Claim.
11.3.[***]
11.4.EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED OR STATUTORY, WITH RESPECT TO THIS
AGREEMENT (INCLUDING THE MANUFACTURE AND SUPPLY OF THE API), INCLUDING ANY
WARRANTY OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR ANY PURPOSE.
12.NON-CONFORMING API; REJECTION
12.1.Within [***] of receipt of any shipment of API by or on behalf of BUYER
(the “Notice Period”), BUYER or its designee shall inspect such shipment of API
for any defect in the API that is readily discernible after visual inspection,
sampling and identity testing to determine whether or not the API delivered by
SUPPLIER is in conformity with the API Warranty (each, a “Defective API”). BUYER
may reject a Defective API by giving written notice to SUPPLIER within the
Notice Period. Notwithstanding the foregoing, the Notice Period shall be in the
case of a Hidden



--------------------------------------------------------------------------------

Exhibit 10.2
Defect in the API [***]; provided, however, that notice of such Hidden Defect to
SUPPLIER must be provided [***] and within [***] of discovery of such Hidden
Defect (each such API with a Hidden Defect or a Defective API, a “Non-Conforming
API”).
12.2.For any Non-Conforming API that BUYER rejects within the applicable Notice
Period, SUPPLIER shall use its [***] to replace such rejected Non-Conforming API
as soon as practically possible (but in any event within [***] of receipt by
SUPPLIER of an applicable written notice of rejection) [***]. SUPPLIER shall
inform BUYER within [***] of receipt of an applicable written notice of
rejection if SUPPLIER is unable to replace such Non-Conforming API within such
[***] period despite its [***] to do so. In such event, [***]. The provisions of
this Section 12 shall survive termination or expiration of this Agreement.
[***]. Non-Conforming API shall be returned to SUPPLIER at SUPPLIER’s cost.
Except for [***], the foregoing shall be BUYER’s sole and exclusive remedy and
SUPPLIER’s sole and exclusive liability to BUYER for any and all Non-Conforming
API.
12.3.If the parties are unable to agree whether or not any shipment of API is a
Non-Conforming API, then parties shall appoint a mutually acceptable independent
reputable laboratory to review records, test data and perform comparative tests
and/or analyses on samples of API. Such analytical procedures performed by the
independent laboratory shall be mutually agreed upon by the parties. The
independent laboratory shall complete and report its findings in writing within
[***], the findings of which shall be binding on the parties, absent manifest
error. The parties shall ensure that such independent laboratory is bound to the
parties by obligations of confidentiality no less exacting than those applying
between the parties. The party whose opinion is not supported by such laboratory
analysis shall bear the costs for the analysis.
13.INTELLECTUAL PROPERTY; TECHNOLOGY TRANSFER
13.1.As between BUYER and SUPPLIER, all right, title and interest in and to the
BUYER Background IP shall be and remain the exclusive property of BUYER.
SUPPLIER does not acquire any license or right to such BUYER Background IP,
except that BUYER hereby grants to SUPPLIER during the Term a non-exclusive,
non-transferable, non-assignable, royalty-free license under the BUYER
Background IP solely for the purpose of SUPPLIER performing its obligations
under this Agreement.
13.2.As between BUYER and SUPPLIER, all right, title and interest in and to the
SUPPLIER IP shall be and remain the exclusive property of SUPPLIER. BUYER does
not acquire any license or right to such SUPPLIER IP, except that SUPPLIER
hereby grants to BUYER a non-exclusive, worldwide, royalty-free, fully paid-up,
irrevocable, perpetual, transferable and sublicensable (through multiple tiers)
license under the SUPPLIER IP to the extent necessary to make, have made, use,
have used, sell, have sold, offer for sale, have offered for sale, export and
import and otherwise fully exploit the API.
13.3.Any and all improvements, discoveries and/or inventions, whether or not
patentable, which may be developed, made, conceived or reduced to practice by
SUPPLIER during the Term of this Agreement and which are not SUPPLIER IP (and
all related Intellectual Property Rights therein, the “BUYER IP”) shall be the
sole and exclusive property of BUYER and shall be considered the Confidential
Information of BUYER. SUPPLIER shall promptly provide full disclosure to BUYER
of all such BUYER IP, and hereby assigns to BUYER all of its right, title and
interest in and to such BUYER IP to BUYER. SUPPLIER shall take such steps as
BUYER may reasonably



--------------------------------------------------------------------------------

Exhibit 10.2
request (at BUYER’s sole cost and expense at SUPPLIER’s then standard rates) to
vest in BUYER (or its designee) ownership of such BUYER IP. SUPPLIER does not
acquire any license or right to such BUYER IP, except that BUYER hereby grants
to SUPPLIER a non-exclusive, non-transferable, non-assignable, royalty-free
license under the SUPPLIER IP solely for the purpose of SUPPLIER performing its
obligations under this Agreement.
13.4.Upon BUYER’s request, SUPPLIER shall provide reasonable assistance to BUYER
to implement the transfer of manufacturing responsibility for API to BUYER or
its designee. Such reasonable assistance shall include transfer of all
processes, procedures, know-how, Master Batch Record, materials and data
required to manufacture API in accordance with the Specifications as then in
effect. BUYER shall pay SUPPLIER’s reasonable and documented out-of-pocket
expenses at costs and FTE costs at the applicable rate to provide such
assistance. For the avoidance of doubt, nothing in this Section 13.4 provides
BUYER any additional termination rights separate from Section 17 of this
Agreement.
14.INDEMNIFICATION
14.1.SUPPLIER shall defend, indemnify and hold harmless BUYER and its Affiliates
and its and their directors, officers and employees (collectively, the “BUYER
Indemnitees”), from and against any and all liability, loss, damage, cost or
expense (including reasonable attorney’s fees) (collectively, “Losses”) arising
out of any third party claim to the extent arising from: (a) SUPPLIER’s breach
of this Agreement; (b) the failure of the API to meet the API Warranty; or (c)
the negligence or willful misconduct of SUPPLIER; except to the extent such
Losses arise from or result from a breach of this Agreement by BUYER or its
negligence or willful misconduct.
14.2.BUYER shall defend, indemnify and hold harmless SUPPLIER and its Affiliates
and its and their directors, officers and employees (collectively, the “SUPPLIER
Indemnitees”), from and against any and all Losses arising out of any third
party claim to the extent arising from: (a) BUYER’s breach of this Agreement,
except to the extent such Losses arise from or result from a breach of this
Agreement by SUPPLIER or its negligence, gross negligence or willful misconduct;
(b) the negligence or willful misconduct of BUYER, except to the extent such
Losses arise from or result from a breach of this Agreement by SUPPLIER or its
negligence, gross negligence or willful misconduct; or (c) the distribution,
sale or use of the API or any product or material made from or incorporating the
API by or on behalf of BUYER, [***].
14.3.A party that intends to seek indemnification (“Indemnitee”) under this
Article 14 shall promptly notify the indemnifying party (“Indemnitor”) in
writing of any claim (each, a “Claim”) for which the Indemnitee intends to claim
indemnification (provided that failure to provide prompt notice shall not
eliminate the Indemnitor’s obligation to indemnify the Indemnitee under this
Article 14 except (and to the extent) the Indemnitor has been prejudiced by such
failure). The Indemnitor shall have sole control of the defense and settlement
of such Claim, which shall be at the Indemnitor’s sole cost and expense. The
Indemnitor shall not enter into a settlement or otherwise compromises any Claim
in any manner which requires the Indemnitee to admit fault or take any action
that would be binding on the Indemnitee, in each case without the Indemnitee’s
prior written consent, such consent not to be unreasonably withheld. The
Indemnitee shall have the right to participate, at its sole cost and expense,
with counsel of its own choosing in the defense or settlement of the Claim. The
indemnification obligations under this Article 14 shall not apply to amounts
paid in settlement of any Claim if such settlement is affected without the
consent of the Indemnitor, such consent not to be unreasonably withheld. The
Indemnitee and its employees, at



--------------------------------------------------------------------------------

Exhibit 10.2
its own expense, shall provide full information and reasonable assistance to
Indemnitor and its legal representatives with respect to Claims.
15.LIMITATION OF LIABILITY
15.1.EXCEPT WITH RESPECT TO: (A) A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
SECTION 14; (B) LIABILITY ARISING FROM A PARTY’S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS UNDER SECTION 20; OR (C) LIABILITY FOR MISAPPROPRIATION OR
INFRINGEMENT OF THE INTELLECTUAL PROPERTY OWNED OR CONTROLLED BY THE OTHER
PARTY, IN NO EVENT SHALL A PARTY BE LIABLE TO THE OTHER PARTY UNDER ANY
CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHER LEGAL OR
EQUITABLE THEORY FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, CONSEQUENTIAL
OR EXEMPLARY DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, LOST PROFITS, OR OPPORTUNITY OR GOODWILL, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
15.2.BOTH PARTIES HEREBY AGREE THAT TO THE FULLEST EXTENT PERMITTED BY LAW,
EXCEPT WITH RESPECT TO: (A) SUPPLIER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
(B) BUYER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 14.2, (C) LIABILITY
ARISING FROM a party’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER SECTION
20, (D) [***] (E) EITHER PARTY’S LIABILITY FOR MISAPPROPRIATION OR INFRINGEMENT
OF THE INTELLECTUAL PROPERTY OWNED OR CONTROLLED BY THE OTHER PARTY, (F) BUYER’S
LIABILTY TO SUPPLIER FOR NON PAYMENT OF ANY AMOUNT OWED PURSUANT TO A PURCHASE
ORDER, (G) EITHER PARTY’S OBLIGATIONS PURSUANT TO SECTION 17, OR (F) [***] A
PARTY’S LIABILITY TO THE OTHER PARTY, FOR ANY AND ALL INJURIES, CLAIMS, LOSSES,
EXPENSES, OR DAMAGES, WHATSOEVER, ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT FROM ANY CAUSE OR CAUSES, INCLUDING, BUT NOT LIMITED TO, NEGLIGENCE,
ERRORS, OMISSIONS OR STRICT LIABILITY, SHALL NOT EXCEED [***]. TO THE EXTENT
THAT THIS CLAUSE CONFLICTS WITH ANY OTHER CLAUSE, THIS CLAUSE SHALL TAKE
PRECEDENCE OVER SUCH CONFLICTING CLAUSE. IF APPLICABLE LAW PREVENTS ENFORCEMENT
OF THIS CLAUSE, THEN THIS CLAUSE SHALL BE DEEMED MODIFIED TO PROVIDE THE MAXIMUM
PROTECTION TO THE AGGRIEVED PARTY AS IS ALLOWABLE UNDER APPLICABLE LAW.



--------------------------------------------------------------------------------

Exhibit 10.2
16.INSURANCE
16.1.During the Term of this Agreement and for as long as any relevant statute
of limitation does not bar a third party action against either party, SUPPLIER
shall at their sole cost and expense maintain the following insurance coverages
with insurers maintaining a rating of at least an A-:X or better by A.M. Best:

INSURANCE TYPEMINIMUM LIMITSMINIMUM COVERAGEWorkers CompStatutoryStatutory
coverage and limits pursuant to the laws, rules and regulations of the
jurisdictions in which any respective employee of Service Provider, as
applicable, performs work under this Agreement.Employers Liability[***] each
accident or diseaseCoverage for suits against respective Party for injury to its
covered employees.Commercial General Liability[***] per occurrence and [***]
annual aggregateCoverage arising from premises, operations, personal injury,
advertising injury, bodily injury and property damage, including contractual
liability.Umbrella Liability[***] per occurrence and [***] annual
aggregateCoverage provides excess, follow-form coverage above all liability
limits required herein.Products Liability[***] per occurrence and [***] annual
aggregateProducts and completed operations,Professional Errors & Omissions
Liability[***] per claim [***] annual aggregateCoverage for respective Party and
its own employees, as applicable, arising from performance or failure to perform
any professional services arising under this Agreement, including errors,
omissions, wrongful acts, negligent acts.

SUPPLIER shall include BUYER as an additional insured under its Commercial
General Liability and Products Liability insurance coverage. All insurance
required to be maintained by SUPPLIER hereunder shall: (a) be written to insure
losses on an “occurrence basis”, except for Products Liability coverage which if
written on a “claims made” basis, then such “claims made” policy must be kept in
force for not less than [***] immediately following termination or expiration of
this Agreement; (b) provide that the coverage is “primary coverage” and shall be
non-contributory. The Commercial General Liability and Product Liability
policies shall contain a provision or endorsement waiving all rights of
subrogation against BUYER. Each party shall upon request furnish to the other
party a certificate evidencing such insurance and shall provide the other with
prompt written notice of cancellation or non-renewal of such insurance.
16.2.Each party represents that it maintains a policy or program of insurance or
self-insurance at levels sufficient to support its indemnification obligations
assumed herein and as set forth in Section 14 above.
17.RIGHT OF TERMINATION; EFFECT OF TERMINATION
17.1.Either party may terminate this Agreement, by giving the other party [***]
written notice thereof, in any of the following events:
17.1.1.the cessation of business activities by the other party;



--------------------------------------------------------------------------------

Exhibit 10.2
17.1.2.the admission by the other party of its inability to pay its debts as
they mature;
17.1.3.the filing of a petition for bankruptcy or similar proceedings by the
other party, but excluding a proceeding for reorganization pursuant to Chapter
11 of the Federal Bankruptcy Code by the other party providing that the party
continues in the operation of its business and further provided that the party
shall otherwise continue to perform its obligations under this Agreement;
17.1.4.a general assignment for the benefit of creditors or similar acts by the
other party; or
17.1.5.any material breach of the Agreement; provided, such material breach is
not cured within [***] of receipt of notice of such breach. The parties
acknowledge and agree that the following shall constitute a material breach of
this Agreement for which BUYER shall have the right to immediately terminate
this Agreement without a cure period upon written notice to SUPPLIER: [***].
17.2.[***]
17.3.[***]
17.4.Termination of this Agreement, for whatever reason, shall not affect the
obligations of either party specified in Sections 1, 3, 5.5, 9-16, this Section
17, and Sections 18-27.
17.5.In the event of termination hereunder by BUYER in accordance with Section
17.1 (Material Breach or Insolvency):
17.5.1.SUPPLIER shall be compensated for (a) a pro rata amount of the amount set
forth in the applicable purchase order for services rendered pursuant to such
purchase order, including pro rata work performed under any purchase orders, up
to the date of termination, and (b) all costs incurred by SUPPLIER in connection
with non-cancelable obligations entered into prior to the date of termination in
accordance with the applicable purchase order;
17.5.2.except as otherwise set forth in subsection 17.5.4 below, all purchase
orders and Firm Orders received by SUPPLIER from BUYER prior to the date that
SUPPLIER received BUYER’s written termination notice, shall be deemed cancelled
as of the date that BUYER’s written termination notice was received by SUPPLIER
[***]; and
17.5.3.from and after the date of notice of termination, BUYER will not be
responsible for the relevant [***].
17.5.4.Notwithstanding termination of this Agreement as contemplated by Section
17.1, SUPPLIER shall complete under the terms of this Agreement all purchase
order(s) that were accepted by SUPPLIER prior to the date that BUYER’s written
termination notice was received by SUPPLIER, and that BUYER informed SUPPLIER in
such written termination notice of BUYER’s election that SUPPLIER complete such
purchase order(s) under the terms of this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.2
17.5.5. Upon receipt by SUPPLIER of BUYER’s written termination notice, SUPPLIER
shall promptly cease performance of the applicable services (other than services
in connection with pending purchase order(s) BUYER has elected SUPPLIER complete
as provided in subsection 17.5.4 above) and will take all reasonable steps to
mitigate the out-of-pocket expenses incurred in connection therewith. In
particular, SUPPLIER will use its commercially reasonable efforts to (i)
immediately cancel any third party obligations (other than as needed for pending
purchase order(s) BUYER has elected SUPPLIER complete as provided in Section
17.5.4), (ii) promptly inform BUYER of any irrevocable commitments made in
connection with any pending purchase order(s), (iii) promptly return to the
vendor for refund all unused, unopened Raw Materials that are in SUPPLIER’s
possession (other than as needed for pending purchase order(s) BUYER has elected
SUPPLIER complete as provided in Section 17.5.4), to the extent possible, (v)
promptly inform BUYER of the cost of any Raw Materials remaining unused,
unreturnable and otherwise unusable, and (vi) perform only those services and
activities mutually agreed upon by the parties as being necessary or advisable
in connection with pending purchase order(s) BUYER has elected that SUPPLIER
complete as provided in Section 17.5.4.
17.5.6.At BUYER’s election and in its sole discretion, SUPPLIER will (i)
promptly return to the vendor for refund to BUYER all unused, unopened RSMs
[***] that are in SUPPLIER’s possession (other than as needed for pending
purchase order(s) BUYER has elected SUPPLIER complete as provided in Section
17.5.4), to the extent possible, and/or transfer such RSMs to BUYER or BUYER’s
designee, and (ii) promptly return all other BUYER Materials to BUYER or BUYER’s
designee.
17.6.In the event of termination hereunder by SUPPLIER in accordance with
Section 17.1 (Material Breach or Insolvency):
17.6.1.SUPPLIER shall be compensated for (a) all services rendered up to the
date of termination and (b) all costs incurred by SUPPLIER in connection with
non-cancelable obligations entered into prior to the date of termination in
accordance with the applicable purchase order;
17.6.2.all purchase orders and Firm Orders shall be deemed cancelled as of the
date that SUPPLIER’s written termination notice was received by BUYER [***]; and
17.6.3.BUYER shall be responsible for the relevant [***]; and
17.6.4.[***]
17.6.5.Upon receipt by BUYER of SUPPLIER’s written termination notice, SUPPLIER
shall promptly cease performance of the applicable services and will take all
reasonable steps to mitigate the out-of-pocket expenses incurred in connection
therewith. In particular, SUPPLIER will use its commercially reasonable efforts
to (i) immediately cancel any third party obligations, (ii) promptly inform
BUYER of any irrevocable commitments made in connection with any pending
purchase order, (iii) promptly return to the vendor for refund all unused,
unopened Raw Materials that are in SUPPLIER’s possession, to the extent
possible, (iv) promptly inform BUYER of the cost of any Raw Materials remaining
unused, unreturnable and otherwise unusable, and (v) perform only



--------------------------------------------------------------------------------

Exhibit 10.2
those services and activities mutually agreed upon by the parties as being
necessary or advisable in connection with the close-out of any pending purchase
order.
17.6.6.At BUYER’s election and in its sole discretion, SUPPLIER will (i)
promptly return to the vendor for refund to BUYER all unused, unopened RSMs
[***] that are in SUPPLIER’s possession, to the extent possible, and/or transfer
such RSMs to BUYER or BUYER’s designee, and (ii) promptly return all other BUYER
Materials to BUYER or BUYER’s designee.
17.7.In the event of termination hereunder by BUYER pursuant to Section 17.2
[***]:
17.7.1.SUPPLIER shall be compensated for (a) services rendered up to the date of
termination, including in respect of any API in-process as of such date of
termination and (b) all costs incurred by SUPPLIER in connection with
non-cancelable obligations entered into prior to the date of termination in
accordance all outstanding purchase orders;
17.7.2.during [***], SUPPLIER shall continue to accept or reject, in the
ordinary course consistent with past practice under this Agreement prior to such
notice of termination, any purchase orders submitted by BUYER, in accordance
with SUPPLIER’s obligations under this Agreement. If BUYER cancels any such
purchase order, then BUYER shall [***] in respect of such cancelled purchase
order;
17.7.3.during [***], BUYER shall be responsible for the relevant [***]; and
17.7.4.BUYER shall be responsible for Firm Orders that SUPPLIER received from
BUYER prior to the date that BUYER’s written termination notice was received by
SUPPLIER and any Firm Orders that are made [***].
17.7.5.Notwithstanding termination of this Agreement as contemplated by Section
17.2, SUPPLIER shall complete under the terms of this Agreement all (a) purchase
orders accepted by SUPPLIER [***] in accordance with subsection 17.7.2 above,
and (b) any purchase orders that were accepted by SUPPLIER prior to the date
that BUYER’s written termination notice was received by SUPPLIER. If BUYER
cancels any such purchase order, then BUYER shall [***] in respect of such
cancelled purchase order.
17.7.6.Upon receipt by SUPPLIER of BUYER’s written termination notice, SUPPLIER
shall promptly cease performance of the applicable services (other than services
in connection with pending purchase order(s) accepted by SUPPLIER [***] or prior
to the date that BUYER’s written termination notice was received by SUPPLIER, as
provided in subsection 17.7.5 above) and will take all reasonable steps to
mitigate the out-of-pocket expenses incurred in connection therewith. In
particular, SUPPLIER will use its commercially reasonable efforts to (i)
immediately cancel any third party obligations (other than as needed for pending
purchase order(s) accepted by SUPPLIER [***] or prior to the date that BUYER’s
written termination notice was received by SUPPLIER, as provided in Section
17.7.5 above), (ii) promptly inform BUYER of any irrevocable commitments made in
connection with any pending purchase orders, (iii) promptly return to the vendor
for refund all unused, unopened Raw Materials that are in SUPPLIER’s possession
(other than as needed for pending purchase order(s) accepted by SUPPLIER [***]
or prior to the date that BUYER’s written termination notice was received by



--------------------------------------------------------------------------------

Exhibit 10.2
SUPPLIER, as provided in Section 17.7.5 above), to the extent possible, (iv)
promptly inform BUYER of the cost of any Raw Materials remaining unused,
unreturnable and otherwise unusable, and (v) perform only those services and
activities mutually agreed upon by the parties as being necessary or advisable
in connection with pending purchase orders accepted by SUPPLIER [***] or prior
to the date that BUYER’s written termination notice was received by SUPPLIER, as
provided in Section 17.7.5.
17.7.7.At BUYER’s election and in its sole discretion, SUPPLIER will (i)
promptly return to the vendor for refund to BUYER all unused, unopened RSMs
[***] that are in SUPPLIER’s possession (other than as needed for pending
purchase order(s) accepted by SUPPLIER [***] or prior to the date that BUYER’s
written termination notice was received by SUPPLIER, as provided in Section
17.7.5 above), to the extent possible, and/or transfer such RSMs to BUYER or
BUYER’s designee, and (ii) promptly return all other BUYER Materials to BUYER or
BUYER’s designee (other than as needed for pending purchase order(s) accepted by
SUPPLIER [***] or prior to the date that BUYER’s written termination notice was
received by SUPPLIER, as provided in Section 17.7.5 above).
17.8.In the event of termination hereunder by SUPPLIER pursuant to Section 17.2
[***]
17.8.1.SUPPLIER shall be compensated for (a) services rendered up to the date of
termination and (b) all costs incurred by SUPPLIER in connection with
non-cancelable obligations entered into prior to the date of termination in
accordance with the applicable purchase order, including the cost of Raw
Materials (other than RSMs supplied by BUYER) used or purchased for use in
connection with such purchase order;
17.8.2.[***], SUPPLIER shall continue to accept or reject, in the ordinary
course consistent with past practice under this Agreement prior to such notice
of termination, any purchase orders submitted by BUYER, in accordance with
SUPPLIER’s obligations under this Agreement;
17.8.3.with respect to any purchase orders accepted by SUPPLIER prior to the
date that SUPPLIER’s written termination notice was received by BUYER, BUYER may
cancel any portions of such purchase orders that would result in the delivery of
API after the effective date of termination [***] with respect to such purchase
orders as a result of the cancellation of such portions;
17.8.4.from and after the date of notice of termination, BUYER will not be
responsible for the relevant [***]; and
17.8.5.BUYER will be responsible for Firm Orders that SUPPLIER received from
BUYER prior to the date that SUPPLIER’s written termination notice was received
by BUYER.
17.8.6.Notwithstanding termination of this Agreement as contemplated by Section
17.2, and except as otherwise set forth in subsection 17.8.3 above, SUPPLIER
shall complete under the terms of this Agreement all (a) purchase orders
accepted by SUPPLIER [***] and (b) any purchase orders that were accepted by
SUPPLIER prior to notice of termination. If BUYER cancels any such purchase
order, then BUYER shall [***] in respect of such cancelled purchase order.



--------------------------------------------------------------------------------

Exhibit 10.2
17.8.7.Upon receipt by BUYER of SUPPLIER’s written termination notice, SUPPLIER
shall promptly cease performance of the applicable services (other than services
in connection with pending purchase order(s) accepted by SUPPLIER [***] or that
were accepted by SUPPLIER prior to the date that SUPPLIER’s written termination
notice was received by BUYER, as provided in subsection 17.8.6 above) and will
take all reasonable steps to mitigate the out-of-pocket expenses incurred in
connection therewith. In particular, SUPPLIER will use its commercially
reasonable efforts to (i) immediately cancel any third party obligations (other
than as needed for pending purchase order(s) accepted by SUPPLIER [***] or prior
to the date that SUPPLIER’s written termination notice was received by BUYER, as
provided in Section 17.8.6 above), (ii) promptly inform BUYER of any irrevocable
commitments made in connection with any pending purchase orders, (iii) promptly
return to the vendor for refund all unused, unopened Raw Materials that are in
SUPPLIER’s possession (other than as needed for pending purchase order(s)
accepted by SUPPLIER [***] or prior to the date that SUPPLIER’s written
termination notice was received by BUYER, as provided in Section 17.8.6 above),
to the extent possible, (iv) promptly inform BUYER of the cost of any Raw
Materials remaining unused, unreturnable and otherwise unusable, and (v) perform
only those services and activities mutually agreed upon by the parties as being
necessary or advisable in connection with pending purchase orders accepted by
SUPPLIER [***] or prior to the date that SUPPLIER’s written termination notice
was received by BUYER, as provided in Section 17.8.6.
17.8.8.At BUYER’s election and in its sole discretion, SUPPLIER will (i)
promptly return to the vendor for refund to BUYER all unused, unopened RSMs
[***] that is in SUPPLIER’s possession (other than as needed for pending
purchase order(s) accepted by SUPPLIER [***] or prior to the date that
SUPPLIER’s written termination notice was received by BUYER, as provided in
Section 17.8.6 above), to the extent possible, and/or transfer such RSMs to
BUYER or BUYER’s designee, and (ii) promptly return all other BUYER Materials to
BUYER or BUYER’s designee (other than as needed for pending purchase order(s)
accepted by SUPPLIER [***] or prior to the date that SUPPLIER’s written
termination notice was received by BUYER, as provided in Section 17.8.6 above).
18.FORCE MAJEURE
18.1.No party shall be in breach of this Agreement if there is any failure of
performance under this Agreement (except for payment of any amounts due under
this Agreement) occasioned by any reason beyond the control and without the
fault or negligence of the party affected thereby, including, without
limitation, an act of God, fire, flood, act of government or state, war, civil
commotion, insurrection, acts of terrorism, embargo, sabotage, and labor
disputes of whatever nature (a “Force Majeure Event”), provided that the party
affected thereby gives prompt written notice of the Force Majeure Event and its
effects on the party’s performance to the other party. Such excuse shall
continue as long as the Force Majeure Event continues; provided, however, that
if the Force Majeure Event continues for a period of [***] or more, either party
terminate this Agreement.
18.2.The party affected by the Force Majeure Event will use commercially
reasonable efforts to resume performance or mitigate the effects of the Force
Majeure Event as quickly as practicable. In the event of partial failure or
delay of performance hereunder by reason of a Force Majeure



--------------------------------------------------------------------------------

Exhibit 10.2
Event, unaffected portions of the Facility may be allocated by SUPPLIER to
perform hereunder on an equitable basis.
19.APPLICABLE LAW AND DISPUTES
This Agreement shall be governed by, interpreted and enforced in accordance with
the procedural and substantive laws of Delaware, without giving effect to its
choice of law provisions. The Parties consent and agree to the exclusive
jurisdiction of the Courts of the State of Delaware for the resolution of any
dispute between the parties. The parties expressly reject any application to
this Agreement of the United Nations Convention on Contracts for the
International Sale of Goods.
20.CONFIDENTIALITY
20.1.As used in this Agreement, “Confidential Information” shall mean all
proprietary information, including know-how, trade secrets, business plans,
pharmaceuticals, materials, operations, equipment, processes, methods,
strategies and systems, and financial information, prices, materials, building
techniques and any drawings, specifications, designs and other information or
data, or any fact with respect to any of the foregoing relating to the services
performed under this Agreement, that is disclosed in any manner by or on behalf
of a party (the “Disclosing Party”) to the other party (the “Receiving Party”)
or its permitted recipients pursuant to this Agreement, whether disclosed or
made available in visual, oral, written, electronic, graphic or any other form,
whether or not marked as “confidential” or “proprietary”. For avoidance of
doubt, Confidential Information of BUYER shall include without limitation all
BUYER IP, BUYER Background IP and BUYER Materials.
20.2.Both SUPPLIER and BUYER agree, during the term of this Agreement and for a
period of [***] thereafter, to (a) keep any and all “Confidential Information”
of the Disclosing Party confidential using at least the same degree of care that
the Receiving Party would use to protect its own Confidential Information, (b)
not disclose Confidential Information to any third party, including any
Affiliate, other than employees, consultants, agents or Approved Subcontractors
of SUPPLIER or BUYER, as the case may be, who are bound by obligations of
confidentiality and nonuse at least as restrictive as those restrictions
contained this Section 20 and who have a need to know such information in order
to perform their duties or services in connection with such party’s obligations
under this Agreement and (c) not use Confidential Information for any purpose
other than to perform its obligations, or exercise its rights, herein; provided,
however, that the obligations of confidentiality for Confidential Information
identified as a trade secret will survive indefinitely until such trade secret
information no longer qualifies as a trade secret.
20.3.Neither party shall disclose the existence of this Agreement or any terms
or conditions thereof to any third parties without the prior written consent of
the other party with respect to any intended disclosure and in the event of any
permitted disclosure, the other party shall approve the content of such
disclosure; provided, however, that BUYER shall have the right to disclose the
existence of this Agreement and the terms of this Agreement to its actual or
prospective investors, lenders, acquirers, collaborators, licensors, (sub)
licensees or strategic partners, and their respective accountants, financial
advisors and other professional representatives, in each case, who have a need
to know such Confidential Information and are bound by customary obligations of
confidentiality.



--------------------------------------------------------------------------------

Exhibit 10.2
20.4.The confidentiality and non-use obligations set forth in this Section 20
shall not apply to information that Receiving Party can demonstrate: (a) at the
time of disclosure, is known publicly or thereafter becomes known publicly
through no fault of the Receiving Party, its Affiliates, their employees,
consultants, agents, subcontractors or sublicensees; (b) becomes available to
the Receiving Party from a third party which is not legally prohibited from
disclosing such information; (c) was developed by the Receiving Party
independently of information obtained from the Disclosing Party as evidenced by
written records; (d) was already known to the Receiving Party before receipt
from the Disclosing Party, as evidenced by its prior written records; (e) is
released with the prior written consent of the Disclosing Party; or (f) is
required to comply with national, federal or state laws, rules or regulations
(including the rules and regulations of any national stock exchange on which
such party’s securities are traded), provided that the Receiving Party promptly
notifies the Disclosing Party of such required disclosure, takes all reasonable
and lawful actions to obtain confidential treatment of such disclosure and
furnishes only that portion of the Confidential Information which is legally
required to be disclosed. In determining whether or not the Disclosing Party’s
Confidential Information has entered the public domain, the obligations of
confidentiality shall no longer apply to only that portion of said Confidential
Information that has become public, and portions remaining confidential shall
retain their status as Confidential Information.
20.5.Upon termination or expiration of this Agreement, or at any other time upon
the request of the Disclosing Party, the Receiving Party shall, as requested by
the Disclosing Party in writing, promptly return to the Disclosing Party or
destroy all of the Confidential Information of the Disclosing Party in its
possession or control, except that one (1) copy may be retained by the Receiving
Party solely for record-keeping purposes.
21.NOTICES
Any notice required or permitted to be given under this Agreement by any party
shall be in writing and shall be (a) delivered personally, (b) sent by
registered mail, return receipt requested, postage prepaid, (c) sent by a
nationally-recognized courier service guaranteeing next-day or second day
delivery, charges prepaid, or (d) delivered by facsimile (with documented
evidence of transmission), to the addresses or facsimile numbers of the other
party set forth below, or at such other addresses as may from time to time be
furnished by similar notice by any party in accordance with the provisions of
this Section 21. The effective date of any notice under this Agreement shall be
the date of receipt by the receiving party.


If to BUYER:
For invoices:
Deciphera Pharmaceuticals, LLC
200 Smith Street
Waltham, Massachusetts 02451
Attn: Chief Technical Officer




For other:
Deciphera Pharmaceuticals, LLC



--------------------------------------------------------------------------------

Exhibit 10.2
200 Smith Street
Waltham, Massachusetts 02451
Attn: Legal


If to SUPPLIER:
Cambrex [***]
With a copy to:
Cambrex Corporation
One Meadowlands Plaza, 15th floor
East Rutherford, NJ 07073
Attn: General Counsel
Facsimile: [***]
22.ENTIRE AGREEMENT, MODIFICATION; OTHER FORMS
22.1.This Agreement constitutes the entire agreement between the parties, and it
is expressly agreed that any and all prior representations, negotiations,
understandings or agreements relating to the subject matter of this Agreement,
whether oral or written, are automatically canceled by the execution of this
Agreement. The terms and conditions set forth herein may only be modified or
waived in a subsequent writing signed by both parties. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.
22.2.The parties recognize that, during the Term of this Agreement, a purchase
order, acknowledgment form or similar routine document (collectively, “Forms”)
and/or the Quality Agreement may be used to implement or administer provisions
of this Agreement. Therefore, the parties agree that the terms of this
Agreement, together with any amendments hereto, shall prevail in the event of
any conflict between the express terms of this Agreement and any statements or
provisions contained in the Forms. The parties further agree that any
pre-printed terms or conditions contained in a purchase order (or other Form)
are null and void and are not binding on the parties.
23.HEADINGS
All headings in this Agreement are for convenience of reference only and shall
not be deemed to constitute part of this Agreement or to affect the construction
or interpretation of this Agreement.
24.EXHIBITS
All exhibits referred to herein form an integral part of this Agreement and are
incorporated into this Agreement by such reference.



--------------------------------------------------------------------------------

Exhibit 10.2
25.COUNTERPARTS
This Agreement may be executed in any number of counterparts by original,
facsimile or “.pdf” signature, each such counterpart shall be an original
instrument, and all such counterparts together shall constitute one and the same
agreement.
26.ASSIGNMENT
This Agreement shall be binding upon the successors and assigns of the parties
and the name of a party appearing herein shall be deemed to include the names of
its successors and assigns. Neither party may assign its interest under this
Agreement without the prior written consent of the other party, such consent not
to be unreasonably withheld; provided, however, that either party may assign its
rights and obligations under this Agreement, without the prior written consent
of the other party, (a) in connection with the transfer or sale of all or
substantially all of the assets of such party or the line of business or API to
which this Agreement relates, (b) to the successor entity or acquiror in the
event of the merger, consolidation or change of control of such party, or (c) to
any Affiliate of such party or (d) in the case of BUYER, to a collaborator or
licensee of the Product; provided, in each case of ‘(a)’-‘(c)’, that such
assignee agrees in writing to comply with all the terms and conditions contained
in this Agreement. Any assignment of this Agreement permitted by prior written
consent will be conditioned upon such permitted assignee agreeing in writing to
comply with all the terms and conditions contained in this Agreement. Any
purported assignment without a required consent shall be void. No assignment
shall relieve any party of responsibility for the performance of any obligation
that accrued prior to the effective date of such assignment.
27.SEVERABILITY
If any part of this Agreement shall be found to be invalid, illegal, or
unenforceable under applicable law in any jurisdiction, such part shall be
ineffective only to the extent of such invalidity or unenforceability in such
jurisdiction, without in any way affecting the remaining parts of this Agreement
in that jurisdiction or the validity or enforceability of the Agreement as a
whole in any other jurisdiction. In addition, the part that is found to be
invalid, illegal, unenforceable under applicable law in any jurisdiction shall
be reformed in a mutually agreeable manner so as to (a) conform to the
applicable laws of such jurisdiction, and (b) as nearly approximate the original
intent of the parties as possible. If the offending provision cannot be so
reformed without materially altering the original intent of the parties: (a) it
shall be stricken, and (b) the parties shall discuss in good faith possible
changes to this Agreement to conform as close as possible to the parties’
original intent without the unenforceable provision.
28.INDEPENDENT CONTRACTOR
The relationship between BUYER and SUPPLIER hereunder is that of an independent
contractor. Neither party shall have any power, right, or authority to bind or
obligate the other party, or represent itself as the other party’s agent or
representative. Further, neither party shall contact or communicate with the
other party’s customers in any manner or for any reason unless the other party
shall have consented thereto in advance.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------

Exhibit 10.2
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.




BUYER


DECIPHERA PHARMACEUTICALS, LLC


By:___/s/ Steve Hoerter__________________


Title:__President & CEO________________




SUPPLIER


CAMBREX [***]


By:____[***]_____________


Title: ___[***]____________










--------------------------------------------------------------------------------

Exhibit 10.2
EXHIBIT 1


TABLE 1


PRICE OF API
DCC-2618

Size of CampaignPrice per kg of API supplied in USD
($)[***][***][***][***][***][***][***][***][***][***][***][***]

The prices listed above include Raw Materials but are exclusive of the costs of
the RSMs listed in Exhibit 1, Table 2.












--------------------------------------------------------------------------------

Exhibit 10.2
EXHIBIT 1


TABLE 2


RSMs FOR DCC-2618






[***]






--------------------------------------------------------------------------------

Exhibit 10.2
EXHIBIT 2


SPECIFICATIONS


[Exhibit begins on following page]










--------------------------------------------------------------------------------

Exhibit 10.2
[***]






--------------------------------------------------------------------------------

Exhibit 10.2
EXHIBIT 3


As of the Effective Date, the Expected Yield will be [***]

